Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 02/08/2019.
Claims 1-30 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  (CN Pub. 110146183 A) further in view of Nivala et al. (U.S. Patent No. 10,024,736 B2).

Regarding claim 1, Zhao discloses:

A wireless temperature-measurement system (see Fig. 1-2A, see spec, as shown in Fig. 1, is a wireless temperature real-time monitor system......) comprising 
(a) one or more temperature probes each including one or more energy-storage capacitors which supply 5the electrical energy for operation of the one or more probes (see Fig. 1-2, see spec, the wireless probe 100 further comprises a power supply capable of chagrining of the super capacitor 120......, the charging of the super capacitor can provide power to temperature sensor 110 and transmitter 120......) and 
However, Zhao fails to disclose:
(b) a probe-charging station having circuitry configured to supply electric charge to the energy-storage capacitors prior to the temperature probes being positioned to measure temperature
Thus, Nivala discloses:
(b) a probe-charging station having circuitry configured to supply electric charge to the energy-storage capacitors prior to the temperature probes being positioned to measure temperature (see Fig. 9A-9B, see col. 12, lines 45-57, charging apparatus 700....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a wireless temperature for food of the real-time monitoring system of Zhao to include a charger station in order to charge the battery of the thermometer (see Nivala col. 12, lines 45-57).

Regarding claim 2, Zhao discloses:
wherein the energy- 10storage capacitors are of one or more types of capacitors (see spec, , the wireless probe 100 further comprises a power supply capable of chagrining of the super capacitor 120......).

Regarding claim 3, Zhao discloses:
wherein at least a portion of the energy-storage capacitors are double-layer capacitors (this is just a design choice, wherein double-layer capacitor is well-known in the art).

Regarding claim 4, Zhao discloses:
wherein at least a portion of the energy-storage capacitors are ceramic capacitors (this is just a design choice, wherein ceramic capacitor is well-known in the art).

Regarding claim 5, Zhao discloses:
wherein at least a portion of the energy-storage capacitors are double-layer capacitors (this is just a design choice, wherein double-layer capacitor is well-known in the art).

Regarding claim 6, Zhao discloses:
each probe further includes circuitry to periodically measure temperature values and transmit the temperature values (see spec, a third portion 102 is connected to the second portion 104 and includes an antenna for wirelessly transmitting data based on the detected temperature of the food.... ); and 
 the system further includes a reader to receive the temperature values (see spec, a third portion 102 is connected to the second portion 104 and includes an antenna for wirelessly transmitting data based on the detected temperature of the food.... , see Fig. 3B, the electronic device 110a....).


Regarding claim 7, Nivala discloses:
wherein the reader is a programmable computer-based device (see Spec, see Fig. 3B, the electronic device 110a....).

Regarding claim 8, Nivala discloses:
wherein the reader is configured to store the temperature values (see Spec, a table of temperature rise values can be stored in memory 115.....).

Regarding claims 9 and 23, Nivala discloses:
wherein the probe-5charging station is configured to send operational parameters to at least one of the probes during charging (see col. 13, lines 15-28, charging apparatus 700 to wirelessly communicate with a portable electronic device....).

Regarding claims 10 and 24, Zhoa discloses:

wherein the operational parameters include probe sleep times between periodic measurements of 10temperature values (see spec, after the transmission period, the wireless probe 100 returns to the sleep mode....).

Regarding claims 11 and 25, Zhao discloses:
wherein the operational parameters include temperature-value-dependent probe sleep times (see spec, after the transmission period, the wireless probe 100 returns to the sleep mode....).

Regarding claim 12, Nivala discloses:
wherein the reader is programmed to determine the operational parameters (see col. 5, lines 20-67, The processor 114 processes the received data in accordance with execution of the application 10, and provides information using a user interface of the application 10 on one or more output devices....).

Regarding claim 13, Nivala discloses:
wherein the reader sends the operational parameters to the one or more probes during charging (see col. 12, lines 45 to col. 13, line 45, the charging apparatus can include an interface for communicating with the thermometer 100. In some embodiments, the charging apparatus 700 can include the processor 114 and the memory 115 discussed above for electronic device 110a....).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18-19, 20-22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  (CN Pub. 110146183 A) and Nivala et al. (U.S. Patent No. 10,024,736 B2) further in view of Bonilla et al. (Pub. No. 2019/0267812 A1).

Regarding claim 14, Zhao and Nivala fail to disclose:
wherein the probe- charging station is configured to charge multiple probes simultaneously and to communicate to the reader a probe ID for each of the probes.

Thus, Bonilla discloses: 
wherein the probe- charging station is configured to charge multiple probes simultaneously and to communicate to the reader a probe ID for each of the probes (see Fig. 5, a central charging station, see par [0063-0066], the station 505 identifies the respective batteries 510 using an identification operation....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a wireless temperature for food of the real-time monitoring system of Zhao to include a charger station is configured to charge multiple devices in order to charge more devices at the same time (see Bonilla par [0034]).

Regarding claim 15, Bonilla discloses:
wherein the reader is configured to transmit a probe ID and temperature values to a cloud-hosted server or a local server to create an electronic record (see par [0023], the battery management platform 400 may utilize the database 106 for data storage. The database 106 may be a database housed on a suitable database server communicatively coupled to and accessible by the central charging station 105. In alternative embodiments, the database 106 is part of a cloud-based database system external to the system 100....)

Regarding claim 18, Bonilla discloses:
wherein each probe is configured to detect when it is connected to the probe-charging station and to create a 10wireless communication link between itself and the probe-charging station (see par [0036], The battery 110 is configured to be coupled to the central charging station 105 to be charged via a wired connection, receptacle to socket connection, or wirelessly....).

Regarding claim 19, Bonilla discloses:
wherein the probe- charging station charges the energy-storage capacitors wirelessly (see par [0036], The battery 110 is configured to be coupled to the central charging station 105 to be charged via a wired connection, receptacle to socket connection, or wirelessly....).

Regarding claims 20 and 22, Bonilla discloses:
wherein the probe-charging station receives a probe ID from each of the probes and retransmits the probe ID to a reader (see par [0050-0051], the check-in/check-out module 402 may prompt the user, via the graphical user interface, for a user profile to associate the battery 110 with. A user may enter a user identifier....).

Regarding claim 21, Bonilla discloses:
wherein the probe- 20charging station charges the energy-storage capacitors through direct electrical connections (see par [0036], The battery 110 is configured to be coupled to the central charging station 105 to be charged via a wired connection, receptacle to socket connection, or wirelessly....).

Regarding claim 28, Zhao discloses:
wherein each of the probes includes a sheath portion to accommodate internal electronic components (see Fig. 2A, this is a design choice).

Regarding claim 29, Zhao discloses:
wherein the sheath portion has an elliptical cross-sectional shape (see Fig. 2A, this is a design choice).

Regarding claim 30, Zhao discloses:
wherein the sheath portion has a circular cross-sectional shape (see Fig. 2A, this is a design choice).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  (CN Pub. 110146183 A) and Nivala et al. (U.S. Patent No. 10,024,736 B2) further in view of Michael  (WO Pub. No. 2017069813 A1).

Regarding claim 16, Zhao fails to disclose:
wherein the reader is a gauge/reader and the wireless temperature-measurement system has a fan which controls airflow to a grill.
Thus, Michael discloses:
wherein the reader is a gauge/reader and the wireless temperature-measurement system has a fan which controls airflow to a grill (see Fig. 2-3, see spec,  embodiments of the present invention enable a user to modify a host of operations at an outdoor grill, including auger operation and speed, fan operation and speed, smoke generation, temperature, or the like, all through one or more user-accessible controls on a mobile device....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a wireless temperature for food of the real-time monitoring system of Zhao to include a fan which controls airflow to a grill in order to assist in cooling (see Michael spec).


Regarding claim 17, Zhao fails to disclose:
wherein grill temperature is set using a smartphone (see Fig. 2-3, embodiments of the present invention enable a user to automatically or manually monitor and adjust a grill temperature, to change or start a timer, to adjust a smoking pattern, to set the grill to a "keep warm," or to adjust other state....).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  (CN Pub. 110146183 A) and Nivala et al. (U.S. Patent No. 10,024,736 B2) further in view of Recker et al. (Pub. No. 2010/0327766 A1).

Regarding claim 26, Zhao and Nivala fail to disclose:
wherein each of the temperature probes includes a step-up power supply, thereby substantially preventing the 10energy-storage capacitors from discharging while disconnected from the charger.
Thus, Recker discloses:
wherein each of the temperature probes includes a step-up power supply, thereby substantially preventing the 10energy-storage capacitors from discharging while disconnected from the charger (see par [0494], the AC/DC converter 7110 may be replaced by a DC/DC converter for charging the embedded battery supply 7150 and the DC/AC inverter 7130 may be replaced by a DC/DC converter that may be a step up converter, step down converter, buck boost converter or the like as needed to produce the required power.....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a wireless temperature for food of the real-time monitoring system of Zhao to include a step-up power supply in order to  produce the required power at the output (see Recker par [0494]).


Regarding claim 27, Recker discloses:
wherein each of the temperature probes includes a step-down power supply (see par [0494], the AC/DC converter 7110 may be replaced by a DC/DC converter for charging the embedded battery supply 7150 and the DC/AC inverter 7130 may be replaced by a DC/DC converter that may be a step up converter, step down converter, buck boost converter or the like as needed to produce the required power.....).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851